DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 28, 2022 has been entered.

Response to Arguments
Applicant's arguments filed July 28, 2022 have been fully considered but they are not persuasive. 
 Examiner respectfully disagrees with Applicants assertion-Lindahl merely teaches a system and device for buffering and playback of a single broadcast audio program (Section 0028 and FIG. 1). Accordingly, independent claims 10 and 15 distinguish over Lindahl for at least this reason. Allowance of independent claims 10 and 15 is respectfully requested-for the same reasons set forth in the Office Action dated July 28, 2022.  Johnson teaches a multichannel receiver comprising: a receiver for receiving a broadcast signal having a plurality of broadcast streams containing at least one of commercial content, non-commercial content or both (Sections 0004, 0007, 0041, 0044, 0045, there a multiple streams, said streams can comprise music (non-commercial content) and commercial content (Section 0041)).  The combination of Johnson and Lindahl teaches a system and device for buffering and playback of a plurality of broadcast streams.
	Examiner respectfully disagrees with Applicants assertion-Lindahl is silent on the memory cache caching a plurality of broadcast programs. Accordingly, independent claims 10 and 15 distinguish over Lindahl for at least this reason as well. Allowance of independent claims 10 and 15 is respectfully requested-for the same reasons set forth in the Office Action dated July 28, 2022.  Johnson teaches a multichannel receiver comprising: a receiver for receiving a broadcast signal having a plurality of broadcast streams containing at least one of commercial content, non-commercial content or both (Sections 0004, 0007, 0041, 0044, 0045, there a multiple streams, said streams can comprise music (non-commercial content) and commercial content (Section 0041)).  The combination of Johnson and Lindahl teaches memory cache caching a plurality of broadcast streams.
	Examiner respectfully disagrees with Applicants assertion-Here Lindahl teaches the broadcast radio program is selected using the receiver (Section 0037), which is prior to the memory cache. Accordingly, independent claims 10 and 15 distinguish over Lindahl for at least this reason as well. Allowance of independent claims 10 and 15 is respectfully requested- for the same reasons set forth in the Office Action dated July 28, 2022.  Johnson, again as set forth above, teaches a plurality of broadcast streams and combined with Lindahl teaches broadcast streams selected using the receiver.

Applicant’s arguments, see Applicants Remarks, filed July 28, 2022, with respect to the rejection(s) of claim(s) 7, 10, 15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art Lindahl et al. (US 2011/0040981), hereafter Lindahl2 and Parry et al. (US 6,463,486).
Lindahl2 teaches control information instructing at least a subset of broadcast receivers to disable one or more digital audio streams from standalone reception (Figure 3, Section 0035, a single broadcast receiver is shown as an example, typical radio broadcast systems comprise a plurality of receivers that receive radio broadcasts, the processing logic 32 would need to send some kind of command, which is the control information, that instructs the receiver to buffer the audio streams for later playback, since the audio streams are buffered said audio streams will not make it through the complete receiver path to reach the end user in real-time thus effectively disabling the audio streams from standalone reception).
Parry teaches operating the second portion of RAM to extend memory allocated to the selected content in the first portion of the RAM (Col. 18 lines 36 – 57, the circular buffer effectively acts as the RAM, said circular buffer comprises partitions thus providing a plurality of portions of the circular buffer thus effectively extending the memory or circular buffer thus rendering a scenario wherein memory allocated to the selected content in the first portion of RAM or circular buffer is extended).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson et al. (US 2010/0265398) in view of Lindahl et al. (US 2011/0039508) in view of Lindahl et al. (US 2011/0040981), hereafter Lindahl2, and in further view of Miller et al. (US 2002/0194595).
Regarding Claim 7, Johnson teaches a method for delivering an audio broadcast channel comprising: receiving content from a multichannel signal, wherein the multichannel signal is broadcast containing a main channel with a main channel analog audio stream and a main channel digital audio stream (Sections 0004, 0007, 0041, 0044, 0045, an IBOC system provides multiple channels comprising an analog channel and a supplemental digital channel (Section 0041)); one or more secondary digital audio streams (Sections 0004, 0007, 0041, 0044, 0045, digital supplemental services are the secondary streams (Section 0041)); at least one program service data stream (Section 0045); commercial and non-commercial content on the main channel (Section 0007); non-commercial content on a secondary channel (Section 0007, traffic or sports on a sub-channel); program service data stream (Section 0045, PSD); tuning to the main channel (Section 0007, the receiver can be tuned to the main channel in order to receive the main service at 94.1 MHz).
Johnson does not teach buffering the main channel digital audio stream and one or more secondary digital audio streams; based on receiving a user-initiated skip command, playing a content segment from the at least one of the one or more buffered secondary audio streams; and returning playback to the main channel audio stream upon completion of at least one secondary audio stream content segments; program service data stream including control information instructing at least a subset of broadcast receivers to disable one or more secondary digital audio streams from standalone reception
Lindahl, which also teaches IBOC, teaches buffering audio streams (Section 0038).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Johnson with the above features of Lindahl for the purpose of enabling a user to hear a broadcast in its entirety despite tuning in late to said broadcast as taught by Lindahl.
Lindahl2, which also teaches buffering audio streams, teaches control information instructing at least a subset of broadcast receivers to disable one or more digital audio streams from standalone reception (Figure 3, Section 0035, a single broadcast receiver is shown as an example, typical radio broadcast systems comprise a plurality of receivers that receive radio broadcasts, the processing logic 32 would need to send some kind of command, which is the control information, that instructs the receiver to buffer the audio streams for later playback, since the audio streams are buffered said audio streams will not make it through the complete receiver path to reach the end user in real-time thus effectively disabling the audio streams from standalone reception).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of the Johnson combination with the above features of Lindahl2 for the purpose of reducing overall power consumption during playback of the audio broadcast data as taught by Lindahl2.  The combination of Johnson and Lindahl2 teaches a program service data stream including control information instructing at least a subset of broadcast receivers to disable one or more secondary digital audio streams from standalone reception
Johnson teaches the base process of the receipt of main and secondary audio streams, which the claimed invention can be seen as an improvement in based on receiving a user-initiated skip command, playing a content segment from the at least one of the one or more buffered secondary audio streams; and returning playback to the main channel audio stream upon completion of at least one secondary audio stream content segments
	Miller teaches the known technique based on receiving a user-initiated skip command, playing a content segment from the at least one of the one or more buffered secondary audio streams; and returning playback to the main channel audio stream upon completion of at least one secondary audio stream content segments (Section 0074, user can skip sports or weather content and consume substitute content that is buffered, user return to the main content such as news, sports, weather, and commentary at a later time after consuming the substitute content (Section 0084, user can return to the main content)) that is applicable to the base process of Johnson. 
Miller’s known technique set forth above would have been recognized by one skilled in the art as applicable to the base process of Johnson and the results would have been predictable and resulted in a versatile system that enables a user consume other types of content such as internet protocol (IP) content and email, which is an improved process. 
 Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson et al. (US 2010/0265398) in view of Lindahl et al. (US 2011/0039508) in view of Lindahl et al. (US 2011/0040981), hereafter Lindahl2, in view of Miller et al. (US 2002/0194595), as applied to Claim 7 set forth above, and further in view of Eyer et al. (US 6,588,015) 
Regarding Claim 8, The above Johnson combination teaches all of the claimed limitations recited in Claim 7.  Johnson further teaches wherein the at least one program service data stream contains control fields (Section 0045, the PSD comprises data control fields for music title, artist etc).
The above Johnson combination does not teach assigning a higher priority to a playback of one or more content segments on the main channel digital audio stream.
Eyer, which also teaches digital broadcast radio, teaches assigning a higher priority to a playback of one or more content segments on the main channel digital audio stream (Col. 9 lines 33 - 38, lines 60 - 63, when the play button is pressed the oldest track or segment in the buffer is played and then the next oldest track or segment is played and so on, this is a prioritized order of when the tracks or segments will be played).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of the Johnson combination with the above features of Eyer for the purpose of providing the user with various interactive features as taught by Eyer.

Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson et al. (US 2010/0265398) in view of Lindahl et al. (US 2011/0039508) in view of Lindahl et al. (US 2011/0040981), hereafter Lindahl2, in view of Miller et al. (US 2002/0194595), as applied to Claim 7 set forth above, and further in view of Tanaka (US 2010/0138853)
Regarding Claim 9, The above Johnson combination teaches all of the claimed limitations recited in Claim 7.  Johnson further teaches wherein the at least one program service data stream contains control fields (Section 0045, the PSD comprises data control fields for music title, artist etc).
The above Johnson combination does not teach block content navigation a first time a commercial audio segment is played, flag the commercial audio segment in memory as being played and enable content navigation during any subsequent replay of the commercial audio segment.
Tanaka, which also teaches a radio broadcast system, teaches block content navigation a first time a commercial audio segment is played, flag the commercial audio segment in memory as being played and enable content navigation during any subsequent replay of the commercial audio segment (Section 0017, the content would need to be flagged in order to track if the repetition time is above a minimum requirement thus enabling the skipping of the same commercial in the future).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of the Johnson combination with the above features of Tanaka for the purpose of enabling a user to skip commercials that have been consumed multiple times thus providing a more efficient experience for the user as taught by Tanaka.

Claims 10, 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson et al. (US 2010/0265398) in view of Lindahl et al. (US 2011/0039508) in view of Eyer et al. (US 6,588,015) in view of Johnson et al. (US 2011/0090897), hereafter Johnson897 and in further view of Parry et al. (US 6,463,486)
Regarding Claim 10, Johnson teaches a multichannel receiver comprising: a receiver for receiving a broadcast signal having a plurality of broadcast streams containing at least one of commercial content, non-commercial content or both (Sections 0004, 0007, 0041, 0044, 0045, there a multiple streams, said streams can comprise music (non-commercial content) and commercial content (Section 0041)); 
Johnson does not teach a first portion of RAM for storing at least portions of the plurality of broadcast streams for playback containing at least one of commercial content, non-commercial content or both; and a processor coupled to the receiver, wherein the processor is operable to select a broadcast stream for playback; and a second portion of RAM for storing at least portions of the selected broadcast stream, whereas second portion of RAM operable to extend playback memory allocated to the selected broadcast stream in the first portion of RAM, and at least one index table operable to associate content contained in the broadcast streams to memory locations in the first portion of RAM and said second portion of RAM.
Lindahl, which also teaches IBOC, teaches a first portion of RAM for storing at least portions of the plurality of broadcast streams for playback containing at least one of commercial content, non-commercial content or both; and a processor coupled to the receiver, wherein the processor is operable to select a broadcast stream for playback (Sections 0024, 0033, 0038, RAM stores broadcast content for playback (Sections 0033, 0038), processing logic (32) is the processor enabling audio playback (Section 0038)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Johnson with the above features of Lindahl for the purpose of enabling a user to hear a broadcast in its entirety despite tuning in late to said broadcast as taught by Lindahl.
Eyer, which also teaches digital broadcast radio, teaches whereas the processor is operable to selectively navigate amongst the selected broadcast stream content stored in memory (Col. 2 lines 23 – 26).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of the Johnson combination with the above features of Eyer for the purpose of providing the user with various interactive features as taught by Eyer.
Johnson897, which also teaches IBOC, teaches at least one index table operable to associate content contained in the broadcast streams to memory locations in memory (Section 0151, the memory contains content that can be referenced via a content ID index, there can be a plurality memory sections that contain broadcast content that is referenced by a content ID thus rendering a scenario wherein there are a plurality of content IDs thus effectively a content ID table, which is an index table).
It would have been obvious to one ordinary skill in the art at the time the invention was made to modify the system of the Johnson combination with the above features of Johnson897 for the purpose of efficiently retrieving content that is repetitive as taught by Johnson897.
Parry, which also teaches the use of memory, teaches operating the second portion of RAM to extend memory allocated to the selected content in the first portion of the RAM (Col. 18 lines 36 – 57, the circular buffer effectively acts as the RAM, said circular buffer comprises partitions thus providing a plurality of portions of the circular buffer thus effectively extending the memory or circular buffer thus rendering a scenario wherein memory allocated to the selected content in the first portion of RAM or circular buffer is extended).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of the above Johnson combination with the above features of Parry for the purpose of improving the way streamed data is rendered as taught by Parry.  The combination of Lindahl and Parry teaches whereas second portion of RAM operable to extend playback memory allocated to the selected broadcast stream in the first portion of RAM.
Regarding Claim 15, Johnson teaches a method comprising: receiving a broadcast signal having a plurality of broadcast streams containing at least one of commercial content, non-commercial content or both (Sections 0004, 0007, 0041, 0044, 0045, there a multiple streams, said streams can comprise music (non-commercial content) and commercial content (Section 0041)); 
Johnson does not teach allocating a first portion of RAM for storing at least portions of the plurality of broadcast streams containing at least one of commercial content, non-commercial content or both; and selecting content by selecting portions of the plurality of broadcast streams for playback stored in the first portion of RAM; and allocating a second portion of RAM for storing the selected content; operating the second portion of RAM to extend a memory for storing the selected portions of the plurality of broadcast streams; selectively navigating among the content stored in the first portion of RAM and selectively navigating among the content stored in the second portion of RAM, and managing at least one index table operable to associate content contained in the broadcast streams to memory locations in the first portion of RAM and said second portion of RAM
Lindahl, which also teaches IBOC, teaches allocating a first portion of RAM for storing at least portions of the plurality of broadcast streams for playback containing at least one of commercial content, non-commercial content or both; and selecting content by selecting portions of the plurality of broadcast streams stored in the first portion of RAM (Sections 0024, 0033, 0038, RAM stores broadcast content for playback (Sections 0033, 0038), processing logic (32) is the processor enabling audio playback (Section 0038)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Johnson with the above features of Lindahl for the purpose of enabling a user to hear a broadcast in its entirety despite tuning in late to said broadcast as taught by Lindahl.
Eyer, which also teaches digital broadcast radio, teaches whereas the processor is operable to selectively navigate amongst the selected broadcast stream content stored in memory (Col. 2 lines 23 – 26).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of the Johnson combination with the above features of Eyer for the purpose of providing the user with various interactive features as taught by Eyer.
Johnson897, which also teaches IBOC, teaches managing at least one index table operable to associate content contained in the broadcast streams to memory locations in memory (Section 0151, the memory contains content that can be referenced via a content ID index, there can be a plurality memory sections that contain broadcast content that is referenced by a content ID thus rendering a scenario wherein there are a plurality of content IDs thus effectively a content ID table, which is an index table).
It would have been obvious to one ordinary skill in the art at the time the invention was made to modify the system of the Johnson combination with the above features of Johnson897 for the purpose of efficiently retrieving content that is repetitive as taught by Johnson897.
Parry, which also teaches use of memory, teaches allocating a second portion of RAM for storing the selected content; operating the second portion of RAM to extend a memory for storing the selected portions of the plurality of content (Col. 18 lines 36 – 57, the circular buffer effectively acts as the RAM, said circular buffer comprises partitions thus providing a plurality of portions of the circular buffer thus effectively extending the memory or circular buffer thus rendering a scenario wherein memory allocated to the selected content in the first portion of RAM or circular buffer is extended).
It would have been obvious to one of ordinary skill in the art prior at the time the invention was made to modify the system of the above Johnson combination with the above features of Parry for the purpose of improving the way streamed data is rendered as taught by Parry.  The combination of Lindahl and Parry teaches operating the second portion of RAM to extend a memory for storing the selected portions of the plurality of broadcast streams.

Claims 11, 12, 16, 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson et al. (US 2010/0265398) in view of Lindahl et al. (US 2011/0039508) in view of Eyer et al. (US 6,588,015) in view of Johnson et al. (US 2011/0090897) in view of Parry et al. (US 6,463,486), as applied to Claims 10, 15 set forth above, and further in view of Shah et al. (US 2008/0152039)
Regarding Claims 11, 12, 16, 17, The above Johnson combination teaches all of the claimed limitations recited in Claims 10, 15.  The above Johnson combination does not teach wherein the first portion of RAM/second portion of RAM is managed so that original received content overwrites the oldest content.
Shah, which also teaches IBOC, teaches wherein the memory is managed so that original received content overwrites the oldest content (Section 0130).
It would have been obvious to one ordinary skill in the art at the time the invention was made to modify the system of the Johnson combination with the above features of Shah for the purpose of providing the listener with the most updated content as taught by Shah.

Claim 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson et al. (US 2010/0265398) in view of Lindahl et al. (US 2011/0039508) in view of Eyer et al. (US 6,588,015) in view of Johnson et al. (US 2011/0090897) in view of Parry et al. (US 6,463,486), as applied to Claims 10, 15 set forth above, and further in view of Dow et al. (US 2003/0202773)
Regarding Claim 13, The above Johnson combination teaches all of the claimed limitations recited in Claims 10.  The above Johnson combination does not teach wherein the processor is operable to selectively navigate to include pause, replay and/or skip functionality.
Johnson teaches the base process of the receipt of main and secondary audio streams, which the claimed invention can be seen as an improvement in the processor is operable to selectively navigate to include pause, replay and/or skip functionality
	Dow teaches the known technique the processor is operable to selectively navigate to include pause, replay and/or skip functionality (Section 0063, skip feature) that is applicable to the base process of Johnson. 
Dow’s known technique set forth above would have been recognized by one skilled in the art as applicable to the base process of Johnson and the results would have been predictable and resulted in enabling an advertiser to provide information about products or services to recipients of the broadcast, which is an improved process. 
 Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
August 1, 2022